Citation Nr: 1046466	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-21 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for an astigmatism and 
myopia, claimed as a bilateral eye condition.

2. Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2001 until August 
2007.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

The issues of an astigmatism and myopia, claimed as a bilateral 
eye condition are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence demonstrates it is likely the Veteran's currently 
diagnosed headaches are related to his active service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for headaches have 
been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In light of the Board's decision to grant service connection for 
headaches and remand the Veteran's bilateral eye condition claim, 
a discussion as to whether VA's duties to notify and assist the 
appellant have been satisfied is not required.  The Board finds 
that no further notice or assistance is necessary, and the appeal 
at this time is not prejudicial to the Veteran.

II.  Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after 
discharge will still be service connected if all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service 
is not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not 
meet the regulatory requirements for a disability at separation, 
he can still establish service connection by submitting evidence 
that a current disability is causally related to service.  
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for the evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded to the 
Veteran.



Headaches

The Veteran asserts that his headaches are related to his active 
service.  Specifically, the Veteran contends that he developed 
headaches from when he served as a radar systems controller.  The 
Veteran stated that his headaches started because of the dark 
environment and bright screens of the Combat Information Center. 

The Veteran's December 2000 induction examination report does not 
reveal any complaint or report of headaches.  The Veteran did not 
indicate that he had received prior neurological treatment and 
the examiners did not find any indication that the Veteran was 
unfit for service.  

The Veteran first reported that he was having problems with 
headaches in an April 2007 email inquiry, while he was in-service 
and stationed on the USS Barry.   He reported that he was exposed 
to the bright screens of the Combat Information Centers in a dark 
environment, which caused him to have severe headaches.  

Additionally, the Veteran reported on the May 2007 separation 
examination that he had frequent or severe headaches.  
Furthermore, the examiner noted that the Veteran had visual 
headaches. 

A showing of continuity of symptoms after discharge may be used 
as evidence to prove the nexus.  38 C.F.R. § 3.303(b).  By 
"competent medical evidence" is meant in part that is provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a) (2010).  As noted above, however, in certain 
cases, competent lay evidence may satisfy any of the required 
elements.  "Competent lay evidence" is defined as any evidence 
not requiring that the proponent have specialized education 
training or experience but is provided by a person who has the 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. 
 3.159(a)(2).  The post-service evidence includes VA treatment 
records, and a VA examination report.  

The Veteran's VA treatment records showed that the Veteran was 
seeking treatment for headaches.  In July 2008, the Veteran had a 
VA neurological consult.  The Veteran stated that his headaches 
began in 2005.  Furthermore, the Veteran reported that he 
developed headaches when he was operating a radar system in the 
dark while stationed in the Navy.  The Veteran reported that the 
headaches were precipitated by bright lights.  He stated that 
they occurred in both temples and radiate to the base of his 
skull.  He described the pain as a sharp stabbing sensation.  The 
doctor stated that the Veteran had photophobia.  Additionally, he 
diagnosed the Veteran with migraine headaches without aura, which 
were transformed into chronic daily headaches.  

The Veteran was afforded a general VA examination in December 
2007.  The Veteran reported that he started having headaches due 
to the lighting conditions in the combat room.  Additionally, the 
Veteran reported that he was exposed to the lighting conditions 
for long periods of time, over 12 hours a day.  The doctor noted 
that the precipitating factors of the Veteran's headaches are 
bright lights in a dark setting, also known as photophobia.  

After review of the pertinent treatment records, the examiner 
diagnosed the Veteran with headaches with photophobia.  The 
examiner concluded that the Veteran's headaches were most likely 
caused by or a result of the headaches he experienced in service.  
Furthermore, the examiner stated that on the DD Form 2807 in the 
service treatment records, the Veteran noted the same complaints 
that he had come in with to the examination that day.  

After a careful review of the evidence, the Board finds that the 
Veteran's service treatment records contain in-service findings 
consistent with this disability, he has reported continuity of 
symptomatology since service, he has been diagnosed with migraine 
headaches at the December 2007 VA examination, and the 
examination report indicated the disability was etiologically 
linked to the in-service findings.

Additionally, the Board notes that migraine headaches, and the 
symptomatology thereof, are the type of condition subject to lay 
observation.  The Board also wishes to note the holding of 
Jandreau , Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), that lay 
evidence, such as that provided by the Veteran in this case, can 
be competent and sufficient to establish a diagnosis of a 
condition when lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional, as is the 
case here with the December 2007 VA general medical examination.  
See also Davidson v. Shinseki, 2009-7075 (Fed. Cir. Sep. 14, 
2009).  Further, the Board is of the opinion that this caselaw is 
of particular significance in a case, such as this, where the 
Veteran indicated the presence of relevant symptomatology prior 
to his separation from active service, reported continuity of 
symptomatology, the pertinent disability was diagnosed within a 
year after his separation from service, and nothing in the record 
explicitly refutes the Veteran's account of his medical history 
regarding this disability.

As stated above, there is competent, probative medical evidence 
linking the Veteran's current headaches to his period of active 
service.  Therefore, the Board is of the opinion that the point 
of equipoise in the evidence has been attained.  Because a state 
of relative equipoise has been reached in this case, the benefit 
of the doubt rule will therefore be applied and service 
connection for headaches will be granted.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for headaches are granted.  


REMAND

The Veteran contends that he is entitled to service connection 
for a bilateral eye condition, to include an astigmatism and 
myopia.  However, additional evidentiary development is necessary 
on this matter before appellate review may proceed.

The Veteran's December 2000 entrance examination reflects that 
the Veteran had no history of a bilateral eye condition and that 
his eyes were normal upon clinical evaluation.  Specifically, the 
Veteran had reported that he had vision in both of his eyes and 
that he did not wear glasses or contact lenses.  The Board notes, 
however, that the Veteran had vision trouble and reported to the 
doctor for an eye examination in March 2007.  The doctor 
diagnosed the Veteran with refractive error myopia and 
astigmatism.  Again, in the May 2007 discharge medical history 
report, the Veteran complained of eye trouble and that his vision 
had worsened.

There are various VA treatment records reporting complaints of 
vision trouble by the Veteran. 

The Board acknowledges that, in January 2008, the Veteran was 
afforded a VA eye examination.  The examiner opined the Veteran's 
refractive error is at least as likely as not caused by or a 
result of watching a radar screen.  However, generally, under 38 
C.F.R. § 3.303(c) (2010), congenital or developmental disorders 
and refractive errors of the eye are not diseases or injuries for 
the purpose of VA disability compensation.  The only possible 
exception is if there is evidence of additional disability due to 
aggravation during service of the congenital disease, but not 
defect, by superimposed disease or injury.  VAOPGCPREC 82-90; 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and 
VAOPGCPREC 11-99.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  It must be 
determined if the Veteran's bilateral eye condition is an 
acquired disability or is a congenital or developmental 
abnormality.  See Monroe, supra.  The relationship between the 
Veteran's bilateral eye condition and the Veteran's military 
service must be explored further.

This must be addressed by an appropriately qualified specialist.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  Therefore, an addendum to the January 2008 VA 
examination is needed before the Board may make an informed 
decision concerning this claim. See also McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1)	The claims file should be returned to the VA 
examiner(s) who conducted the January 2008 VA 
eye examination (or, if unavailable, to 
another appropriate VA reviewer). 
In an addendum, the reviewer should indicate 
whether the Veteran's bilateral eye 
disability is a congenital defect or disease.  
If the Veteran's bilateral eye condition is 
congenital, the examiner should indicate 
whether it was aggravated (increased in 
severity beyond normal progression) during 
his period of active duty.  The examiner is 
asked to comment specifically on the January 
2008 VA examination.  All testing deemed 
necessary by the examiner should be performed 
and the results reported in detail. 

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

2)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claim, considering 
all applicable laws and regulations.  If the 
claim is denied, the AMC should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


